USDC IN/ND case 3:21-cv-00227-DRL-MGG document 31 filed 03/29/21 page 1 of 10


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 INDIANA GRQ, LLC,                )                            CASE NO. 5:20-cv-1812
                                  )
                                  )
               PLAINTIFF,         )                            JUDGE SARA LIOI
                                  )
 vs.                              )                            MEMORANDUM OPINION
                                  )
 AMERICAN GUARANTEE AND LIABILITY )
 INSURANCE COMPANY, et al.,       )
                                  )
                                  )
               DEFENDANTS.        )


       Before the Court is defendants’ motion to transfer venue to the United States District Court

for the Northern District of Indiana. (Doc. Nos. 15 & 16, Motion and Memorandum in Support

[together, “Mot.”].) Plaintiff filed a memorandum in opposition (Doc. No. 26 [“Opp’n”]), and

defendants filed a reply (Doc. No. 28 [“Reply”]). For the reasons set forth herein, defendants’

motion to transfer venue is granted.

I.     Background

       On June 18, 2020, plaintiff Indiana GRQ, LLC (“Indiana GRQ” or “plaintiff”) filed a

complaint in the Court of Common Pleas of Summit County, Ohio against seven insurance

companies. (Doc. No. 1-1, Complaint [“Compl.”].) On August 14, 2020, the insurance companies

(collectively, the “Insurers” or “defendants”) removed the action to this Court on the basis of

diversity jurisdiction. (See Doc. No. 1, Notice of Removal.)

       Indiana GRQ is “a Delaware limited liability corporation headquartered in Indiana[.]”

(Compl. ¶ 12.) The seven Insurers include two from Illinois, two from Arizona, and one each from
USDC IN/ND case 3:21-cv-00227-DRL-MGG document 31 filed 03/29/21 page 2 of 10


New York, New Jersey, and Georgia. (Id. ¶¶ 13–19.) There is no dispute that none of the named

parties are incorporated in or maintain principal places of business in Ohio.

           Indiana GRQ owns property at 701 Chippewa Avenue in South Bend, Indiana (the “Plant”).

(Id. ¶ 1.) According to Mark Miley, Senior Vice President of Corporate Services, Chief Operating

Officer, and Chief Financial Officer of Indiana GRQ’s affiliate, non-party IRG Realty Advisors,

LLC (“IRG” or “managing company”), the Plant is Indiana GRQ’s single asset. (Doc. No. 26-1,

Declaration of Mark Miley [“Miley Decl.”] ¶ 1.) “[IRG] manages the Plant from its offices in

Richfield, Ohio, including the handling and oversight for [the] insurance claim [at issue here].”

(Id. ¶ 12.) There is no dispute that this location, where IRG maintains just one of its offices,1 is the

only connection to Ohio.

           Indiana GRQ seeks to recover money damages and other relief arising out of the Insurers’

alleged breach of a property insurance policy covering the Plant.2 (Id. ¶ 1.) “On August 15, 2016,

water inundated the Plant’s underground electrical vaults, destroying electrical switchgear,

transformers and main switches and related electrical equipment and components in 6 electrical

distribution substations (the ‘Event’).” (Id. ¶ 2.) In response to a timely claim, representatives of

the Insurers “conducted multiple site inspections[,]” concluding that “the main electrical

switchgear, transformers and main switches were destroyed.” (Id. ¶¶ 4–5.) The loss included

environmental damage from polychlorinated biphenyls (“PCBs”), transformer oil, water, and

asbestos. (Id.) Indiana GRQ seeks to recover both “costs to replace and restore electrical equipment



1
    IRG also maintains an office in Larchmont, New York. (Miley Decl. ¶ 2.)
2
  Indiana GRQ alleges that the Plant “was insured under a tower of property insurance with total limits in excess of
$500 million.” (Compl. ¶ 25.) The Insurers “sold [plaintiff] the first layer of coverage that is relevant to the claim . . .
consist[ing] of $30 million in coverage shared among the seven Defendant Insurers named herein.” (Id. ¶ 26.) Each
of the Insurers accepted a percentage of the total risk, with associated limits of coverage. (Id. ¶¶ 27–33.)
                                                             2
USDC IN/ND case 3:21-cv-00227-DRL-MGG document 31 filed 03/29/21 page 3 of 10


at the Plant to pre-event capacity[]” and “costs to clean-up and mitigate existing environmental

damage and the cost of further testing for contaminants in soil, sediment and groundwater.” (Id. ¶

6.)

        As of the filing of the complaint, the Insurers had “paid for part of [Indiana GRQ’s] loss,

but refused to pay for the cost of bringing electrical capacity and redundancy back to pre-event

levels.” (Id. ¶ 7.) “With respect to PCBs, [the Insurers] also paid over $2 million to repair and

cleanup the Plant, but refused to finish the remediation project they started when they discovered

how much it would cost.” (Id. ¶ 8.)

        Indiana GRQ has paid in full its $1 million deductible, and the Insurers have, to date, paid

Indiana GRQ in excess of $2.6 million in several payments between January 2017 and May 2018,

including payments related to removal of contaminated water and remediation of PCB

contamination. (Id. ¶ 9.) Prior to this litigation, Indiana GRQ believed it was in the final stages of

closing out its claim and had no indication from the Insurers that the claim would not be

satisfactorily resolved. (Id. ¶ 10.)

        Indiana GRQ alleges in its three-count complaint, including a claim for declaratory

judgment, that “[t]he failure of the Defendant Insurers to acknowledge their coverage obligations

and pay the claim is a breach of their contractual duties causing damage to [Indiana GRQ], and

their attempt to avoid payment for the entirety of the loss, after paying the loss for years, is a bad

faith effort to avoid their contractual duties.” (Id. ¶ 11.)

        The Insurers now move to transfer the case to Indiana, which Indiana GRQ opposes.

II.     Standard of Review

        “For the convenience of parties and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been brought[.]” 28
                                                    3
USDC IN/ND case 3:21-cv-00227-DRL-MGG document 31 filed 03/29/21 page 4 of 10


U.S.C. § 1404(a). Section 1404(a) is intended to “protect litigants, witnesses and the public against

unnecessary inconvenience and expense[.]” Cont’l Grain v. The FBL-585, 364 U.S. 19, 27, 80 S.

Ct. 1470, 4 L. Ed. 2d 1540 (1960).

        Due to the permissive language in the statute, this Court has broad discretion to grant or

deny a motion to transfer. Reese v. CNH Am. LLC, 574 F.3d 315, 320 (6th Cir. 2009). “The party

seeking transfer bears the burden of proving that the transferee district is a superior venue to the

transferor district.” Phelps v. United States, No. 1:07-cv-02738, 2008 WL 5705574, at *1 (N.D.

Ohio Feb. 19, 2008).

        “Typically, more than one forum could be an appropriate venue for trial and some

inconvenience will exist to either party no matter which venue is chosen.” Siegfried v. Takeda

Pharm. N. Am., Inc., No. 1:10-cv-02713, 2011 WL 1430333, at *2 (N.D. Ohio Apr. 14, 2011).

Thus, if transferring venue will merely “shift the inconvenience from one party to another,” a

change of venue is inappropriate. Id. at *2 (citing among authority Van Dusen v. Barrack, 376

U.S. 612, 646, 84 S. Ct. 805, 11 L. Ed. 2d 945 (1964)).

        A district court decides motions to transfer on a case-by-case basis, Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 28, 108 S. Ct. 2239, 101 L. Ed. 2d 22 (1988); Norwood v. Kirkpatrick,

349 U.S. 29, 75 S. Ct. 544, 99 L. Ed. 789 (1955), using a two-step analysis. First, the court must

determine whether the case “might have been brought” in the transferee court.3 Cont’l Grain, 364

U.S. at 21. If so, the court then analyzes factors related to “the convenience of the parties and




3
  The parties here seem to be in agreement that this action “might have been brought” in either Ohio or Indiana—
rendering each a “proper” forum. The issue argued is which is the superior forum. The parties also appear to agree
that there is no forum selection clause in the relevant insurance contract, a copy of which—allegedly voluminous—
has not been supplied. (See Compl. ¶ 25.)
                                                        4
USDC IN/ND case 3:21-cv-00227-DRL-MGG document 31 filed 03/29/21 page 5 of 10


various public-interest considerations.” Atl. Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of

Tex., 571 U.S. 49, 62, 134 S. Ct. 568, 187 L. Ed. 2d 487 (2013).

       “Factors relating to the parties’ private interests include ‘relative ease of access to sources

of proof; availability of compulsory process for attendance of unwilling, and the cost of obtaining

attendance of willing, witnesses; possibility of view of premises, if view would be appropriate to

the action; and all other practical problems that make trial of a case easy, expeditious and

inexpensive.’” Id. at 62 n.6 (quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6, 102 S.

Ct. 252, 70 L. Ed. 2d 419 (1981)).

       Public-interest factors include “the administrative difficulties flowing from court

congestion; the local interest in having localized controversies decided at home; [and] the interest

in having the trial of a diversity case in a forum that is at home with the law.” Id. (quoting Piper

Aircraft, 454 U.S. at 241 n.6).

       Importantly, no one factor that a district court should consider is determinative. Stewart v.

Dow Chem. Co., 865 F.2d 103, 106 (6th Cir. 1989). The moving party has the burden of

establishing that the factors weigh “strongly” in favor of transfer. Picker Int’l, Inc. v. Travelers

Indem. Co., 35 F. Supp. 2d 570, 573 (N.D. Ohio 1998) (citing Bacik v. Peek, 888 F. Supp. 1405,

1414 (N.D. Ohio 1993)).

III.   Discussion

       The gravamen of the Insurers’ argument for transfer to Indiana is that the Plant where the

Event occurred is located in Indiana, and that virtually all significant contacts and work to date

occurred in Indiana, including cost estimates already obtained. Indiana is also where the vast

majority of witnesses are located. The Insurers assert that only a few communications were

directed by them to the managing company, IRG, in Ohio and that was at Indiana GRQ’s request.
                                                 5
USDC IN/ND case 3:21-cv-00227-DRL-MGG document 31 filed 03/29/21 page 6 of 10


The Insurers argue that Ohio has only a tenuous relationship to this litigation and that the

overwhelming majority of both the public and private factors weigh in favor of transfer.

       Indiana GRQ argues in opposition that the relevant insurance policy was procured in Ohio

(which, as it turns out, does not appear to be supported by the documents before the Court), the

Plant was managed by IRG both on site (in Indiana) and out of Ohio, and the handling of the

insurance claim by IRG occurred in Ohio. Indiana GRQ notes that the Insurers adjusted the claim

through various offices in various states. According to Indiana GRQ, the fact that the Plant is

located in Indiana is not controlling because the dispute is one of policy interpretation. In addition,

Indiana GRQ claims that Ohio is the most convenient forum for Indiana GRQ, which should be

given deference.

       In reply, the Insurers insist that Indiana is the place where both the majority of witnesses

and the subject property can be found and submit that the dispute it not a simple matter of contract

interpretation, but also involves the proper amounts that are owed for the environmental

remediation claim, which they say Indiana GRQ claims is somewhere between $11 million and

$37 million. Additionally, they criticize Indiana GRQ’s reliance upon its “affiliation” with non-

party IRG, located in Ohio, as a legitimate basis for establishing venue.

       A.      Plaintiff’s Choice of Venue

       “[A] district court must apply a strong presumption in favor of a plaintiff’s selected forum,

particularly if the forum is the home of the plaintiff, because ‘it is reasonable to assume that this

choice is convenient.’” Zions First Nat’l Bank v. Moto Diesel Mexicana, S.A. de C.V., 629 F.3d

520, 523–24 (6th Cir. 2010) (quoting Piper Aircraft Co., 454 U.S. at 255–56)). “When the

plaintiff’s choice of forum, however, is not the home of the plaintiff, the normally applicable

assumption that the forum choice is convenient carries significantly less weight.” Id.
                                                  6
USDC IN/ND case 3:21-cv-00227-DRL-MGG document 31 filed 03/29/21 page 7 of 10


        It is undisputed that Ohio is not the “home” of Indiana GRQ; but, Indiana is where the

Plant—Indiana GRQ’s sole asset—is located, and it is also (unsurprisingly) where the Event

occurred. Indiana GRQ offers no authority to support its assertion that venue in Ohio is proper

because Ohio is home to an “affiliate” of Indiana GRQ—non-party IRG, asserted to be responsible

for managing the Plant with employees on site (in Indiana) and from its offices in Ohio.

        The Court perceives little reason to give much weight to Indiana GRQ’s choice of Ohio,

whose only connection to the litigation is the non-party property manager’s office address.

        B.      Public and Private Interests

        The Court turns now to an analysis of the relevant public and private interests.

        There is no dispute that the loss to the Plant—the only loss alleged in the complaint—

occurred in Indiana. For venue purposes, it is irrelevant that non-party IRG “owns assets in over

30 states, and many of those assets—approximately 35 million square feet—are owned in Ohio—

more than in any other state.” (Miley Decl. ¶ 3.) Indiana GRQ argues that “the insurance policy at

issue here . . . was procured in Ohio[.]” (Opp’n at 572.) But the record suggests that it was

negotiated on behalf of plaintiff by a broker in Illinois (Miley Decl. ¶ 4), and was delivered to

another Indiana GRQ affiliate (Industrial Realty Group, LLC) in Henrico, Virginia (see Doc. No.

16-12 at 220; see also Compl. ¶ 12). It is significant, however, that the sole asset of plaintiff,

Indiana GRQ, is the Plant, which is located in Indiana. This explains Indiana GRQ’s assertion in

its complaint that it is “headquartered” in Indiana. (Compl. ¶ 12.) This factor weighs strongly in

favor of transfer.

        After the Insurers were placed on notice of the loss, their independent adjuster, Micah

Thoman (located in Illinois), issued a reservation of rights letter on their behalf; this letter was

issued to IRG in Larchmont, New York. (See Doc. No. 16-1.) As evidenced by various exhibits
                                                 7
USDC IN/ND case 3:21-cv-00227-DRL-MGG document 31 filed 03/29/21 page 8 of 10


attached to the Insurers’ motion, claim communications between the Insurers (and/or their agents)

and Indiana GRQ originated from and were directed to several different states, including Ohio.

This factor, on balance, favors neither Ohio nor Indiana as the “superior venue.”

       Importantly in this case, during discovery and at trial, there will undoubtedly be a

significant amount of evidence developed and presented concerning Indiana GRQ’s environmental

remediation claim. In fact, some evidence has already been developed in the form of initial reports

by various entities hired to do the environmental remediation. Virtually all of that evidence is

located in Indiana, where the Plant is located, not in Ohio. This factor weighs in favor of transfer.

       Although Indiana GRQ asserts that its records relating to this insurance claim are kept in

Ohio (see Opp’n at 579, n.4 (citing Miley Decl. ¶ 4)), many of the exhibits underlying the claim

are attached to the Insurers’ motion. Virtually all of them indicate that they were produced via

email. Presumably, the records would therefore be readily available in other than hard-copy

format. On balance, this factor is of limited significance.

       The witnesses who will testify regarding the evidence are from various states, but many of

them appear to be from Indiana. Notably, individuals from the Indiana Department of

Environmental Management (“IDEM”) have already had “significant involvement in the remedial

efforts” at the Plant. (Mot. at 72.) Not surprisingly, IDEM’s Ohio counterpart—the Ohio

Department of Environmental Services—has played no role to date, having no jurisdiction over

the Plant in South Bend, Indiana. This factor weighs in favor of transfer.

       What the Court finds compelling in this case with respect to an appropriate forum is the

location of the Plant and the nature of the loss for which responsibility is being apportioned.

Despite the fact that Indiana GRQ would like to reduce the litigation to a mere matter of contract

interpretation, because this involves significant environmental damage at the Plant, the State of
                                                  8
USDC IN/ND case 3:21-cv-00227-DRL-MGG document 31 filed 03/29/21 page 9 of 10


Indiana has a very great interest in assuring that Indiana GRQ completes the remediation and

follow-up at the Plant, and does so effectively. As between Ohio and Indiana, Indiana has the

stronger interest in making sure that this litigation addressing responsibility for cost distribution

and sharing among all interested parties is carried out efficiently, correctly, and under its watchful

eye. As a result, the pool from which jurors are drawn should be located “at [the] origin” of the

litigation, that is, where the Plant is located, and the “burden [of jury duty] ought not to be imposed

upon the people of a community which has no relation to the litigation.” Gulf Oil Corp. v. Gilbert,

330 U.S. 501, 508–09, 67 S. Ct. 839, 91 L.E. 1055 (1947). This factor weighs strongly in favor of

transfer.

        The Court finds unpersuasive Indiana GRQ’s argument that “[t]his case addresses who will

pay for damage at the Plant, not the standards applicable for repair or remediation.” (Opp’n at

581.) Indiana GRQ claims that “[c]leanup of the Plant is not the issue, as it will proceed pursuant

to applicable law.” (Id.) It further claims that Ohio, not Indiana, has the only public interest in what

Indiana GRQ characterizes as no more than a contract dispute. But the dispute here involves the

extent of the remediation and the amount of the claim for which the Insurers are responsible. As

indicated previously, witnesses from IDEM may have much to offer regarding this central issue.

        It is also possible that even contract interpretation (i.e., coverage under the contract for

certain losses) will ultimately depend upon facts to be found by a jury as to the nature of the losses

at the Plant. Those fact-findings, in turn, might necessitate a jury view of the Plant during trial.

That can only occur in Indiana. See, Gilbert, 330 U.S. at 509 (“[t]here is a local interest in having

localized controversies decided at home[]). This weighs strongly in favor of transfer.




                                                   9
USDC IN/ND case 3:21-cv-00227-DRL-MGG document 31 filed 03/29/21 page 10 of 10


        The Court concludes that “the local interest in having localized controversies decided at

 home” is the public interest that weighs most strongly in favor of transfer to Indiana, where the

 damaged Plant itself is located and where interest in the outcome is the strongest.

        Having weighed the public and private interests, the Court concludes that Indiana is the

 “superior venue.”

 IV.    Conclusion

        For the reasons set forth herein, the Insurers’ motion to transfer this case to the United

 States District Court for the Northern District of Indiana (Doc. No. 15) is granted.



        IT IS SO ORDERED.

  Dated: March 29, 2021
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                                 10
